          Case 2:20-cv-01027-AKK Document 1 Filed 07/20/20 Page 1 of 7                                FILED
                                                                                              2020 Jul-20 PM 01:09
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

ROY THOMAS ROBINSON,                                )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Case No. ________
                                                    )
AT&T SERVICES, INC. and                             )
AT&T, INC.,                                         )
                                                    )
       Defendants.                                  )


                                         COMPLAINT

       For his Complaint against Defendant AT&T Services, Inc. (“AT&T Services”) and AT&T,

Inc. (“AT&T”), Plaintiff Roy Thomas Robinson (“Robinson”) states as follows:



                                      INTRODUCTION

       Section 510 of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. § 1140, prohibits employers from firing employees for the purpose of interfering with the

attainment of plan rights. Robinson, a 50-year old, 22.88-year employee of AT&T Services, was

less than 50 days away from becoming entitled to lifetime health and life insurance benefits when

he was “surplused” in an admitted cost-cutting move. AT&T Services, at AT&T’s behest,

surplused Robinson to interfere with his attainment of ERISA-plan rights to life and health

insurance and pension benefits. AT&T Services and AT&T violated Section 510 of ERISA, for

which Robinson seeks equitable and other relief. AT&T Services and AT&T are continuing to

implement the Surplus program in order to violate ERISA rights, necessitating injunctive relief.




                                                1
            Case 2:20-cv-01027-AKK Document 1 Filed 07/20/20 Page 2 of 7



                           PARTIES, JURISDICTION, AND VENUE

       1.      Robinson is a resident of Shelby County, Alabama and was at all relevant times

employed by AT&T Services in Jefferson County and Shelby County, Alabama.

       2.      AT&T Services, Inc. is a corporation organized and existing under the laws of

Delaware, with a principal place of business in Texas. It has offices and thus a continuous physical

presence in Alabama. Its agent for service of process is CT Corporation System, 2 North Jackson

St. Ste. 605, Montgomery, AL 36104.

       3.      AT&T is a corporation organized and existing under the laws of Delaware, with a

principal place of business in Texas. Its agent for service of process is CT Corporation System, 2

North Jackson St. Ste. 605, Montgomery, AL 36104. It has a continuous presence in Alabama.

       4.      This action is brought under the laws of the United States, specifically ERISA, and

is thus properly brought in this Court under 28 U.S.C. § 1331.

       5.      Venue is proper in this action pursuant to 28 U.S.C. § 1391(b)(2). A substantial

portion of the acts or omissions involved in this action occurred in this judicial district.

                                               FACTS

       6.      In late 2019, AT&T began planning a significant reduction in force for it and its

affiliated companies (including AT&T Services), called its “Surplus” program. At least 3,400 jobs

were to be cut – with employees to be “surplused” - in an effort to reduce operating costs. Those

job cuts began in early 2020, but the COVID-19 pandemic delayed its implementation until mid-

2020. It began in earnest within the past few months and is ongoing. Although AT&T solicited

volunteers to step aside, AT&T and its affiliates do not necessarily accept the volunteer

applications for severance - the Surplus program, then, is ultimately a program marked by

involuntary severance of employment.




                                                  2
             Case 2:20-cv-01027-AKK Document 1 Filed 07/20/20 Page 3 of 7



        7.      Under its various “Surplus” programs, employees of AT&T and its affiliated

entities designated for “surplus” status (i.e. being let go) are eligible for certain benefits in various

types and amounts, provided under plans governed by ERISA. Pertinent to this case is an employee

benefit plan under ERISA called the Management Transition Program (“MTP”). Under the MTP,

employees marked for Surplus status who are within two (2) years of the 25-year mark for standard

eligibility for retiree benefits for health and life insurance – i.e. “surplused” employees with at

least 23 years of tenure –can elect severance benefits of either (a) six (6) months’ severance pay,

or (b) three (3) months’ severance pay plus lifetime retiree life, dental, and health insurance

benefits, as well as product and service discounts (the “MTP Benefits”). The MTP benefits for

Robinson equate, in part, to Robinson’s obtaining individual health insurance coverage under the

MTP for less than $150 per month, an amount drastically below open-market coverage (which

costs upwards of $750 per month).

        8.      When AT&T and its affiliates surplus employees, the affected employee is typically

called by the employee’s supervisor and informed of the decision. Within a few hours, the

employee is emailed a packet of material which includes an explanation of severance benefits, an

election of severance benefit packages under the MTP (if the employee is eligible for MTP), and

a comprehensive release of claims, which would likely encompass potential ERISA and

employment-related claims. The releases are capable of being rescinded within seven days of their

execution. Robinson did not sign or otherwise agree to any release of claims at any time.

        9.      Robinson is 50 years old. As of June 2020, he was a 22.88-year employee of AT&T

Services, an affiliate of AT&T, needing less than 50 days to reach the 23-year mark.




                                                   3
          Case 2:20-cv-01027-AKK Document 1 Filed 07/20/20 Page 4 of 7



        10.    Robinson was employed by AT&T Services as a Technical Sales Consultant 2NB

(a “TSC”). There were 11 other TSCs on his team under one (1) supervisor, making a total of 12

TSCs.

        11.    In early 2000, When AT&T solicited employees to volunteer for Surplus status,

Robinson investigated his tenure status to determine whether he could volunteer for Surplus status

(i.e., whether he had reached the 23-year mark in order to retire and maintain lifetime health and

life insurance). He learned he needed only a few months of additional service to be eligible for the

MTP, so he did not volunteer. Three (3) of the 12 TSCs in his group volunteered for surplus status.

        12.    In February 2020, AT&T Services and AT&T bypassed the three volunteers in

Robinson’s group and surplused Robinson. Robinson was the only TSC in his group who was

surplused. It has left Robinson ineligible for the MTP, and thus the MTP Benefits, by less than 50

days’ service. AT&T and AT&T Services decided to surplus Robinson instead of any of the other

three volunteers, and instead of any other member of his employee group, in order to save AT&T

Services and AT&T the expense of Robinson’s MTP Benefits. And in so doing, Defendants

actually saved themselves more: as an AT&T veteran employee and a fairly high earner, AT&T

Services was required to make contributions to Robinson’s pension plan, a separate ERISA plan.

Those mandatory contributions exceeded $1,200 per month, while Robinson was employed.

        13.    When he found out he had been surplused, Robinson made repeated inquiries to his

supervisor and his supervisor for any short-term project which might extend his tenure; those

supervisors told him they tried to obtain approval for such a project, but as his supervisor told him,

the “word back from Dallas” (where AT&T is headquartered) was disapproval of any such special

project. Robinson also applied for 19 additional positions within AT&T in an effort to obtain the

remaining days for eligibility; he was not even granted one interview.




                                                  4
          Case 2:20-cv-01027-AKK Document 1 Filed 07/20/20 Page 5 of 7



       14.     Robinson did not execute a release of claims, so in addition to the lost MTP

Benefits, he has been deprived of the three months’ severance pay under the MTP which was to

accompany the MTP Benefits. Robinson’s last day on payroll was June 12, 2020, less than 50 days

away from his 23-year mark.

                         COUNT ONE – ERISA § 510
              INTERFERENCE WITH ATTAINMENT OF ERISA RIGHTS

       15.     Robinson adopts by reference the allegations in paragraphs 6-14 above.

       16.     Robinson is a “participant” in the employee benefit plans of its employer AT&T

Services and parent AT&T; AT&T Services and AT&T are “persons;” and the MTP is a “plan”

within the meaning of ERISA § 510, 29 U.S.C. § 1140.

       17.     AT&T Services and AT&T discharged Robinson through the Surplus program for

the purpose of interfering with Robinson’s attainment of rights in the MTP, in violation of ERISA

§ 510, 29 U.S.C. § 1140. The Surplus program is in fact being implemented in order to deprive

MTP plan participants of benefits those participants are due under the MTP Plan.

       18.     Because the Surplus program is ongoing, and AT&T Services and AT&T are

currently violating and intend to continue violating ERISA-protected rights. Each day the Surplus

program is ongoing, AT&T and AT&T Services are soliciting and obtaining comprehensive

releases of claims, under which surplused employees are (during the severe economic downturn

precipitated by the COVID-19 pandemic) being put to the impossible choice of signing releases in

order to obtain any severance benefits at all – and then signing away ERISA-protected rights which

have been violated.

       19.     As a proximate result of AT&T’s and AT&T Services’s violations of ERISA § 510,

Robinson has been and continues to be damaged, in that he has been deprived of (a) his right to

benefits. Under the MTP, including the MTP Benefits and cash compensation in the form of three


                                                5
            Case 2:20-cv-01027-AKK Document 1 Filed 07/20/20 Page 6 of 7



months’ severance; and (b) ongoing additional pension benefits he would have received and would

be receiving, but for having been discharged in violation of ERISA § 510.

       WHEREFORE, Robinson prays the Court awards the following relief:

       a.      benefits under the MTP and pension plan, pursuant to 29 U.S.C. § 1132(a)(1) (in

the form of the retiree health and life insurance benefits, and in the form of additional pension

contributions due to the ERISA § 510 violation);

       b.      injunctive and other equitable relief, pursuant to 29 U.S.C. § 1132(a)(3), in the form

of an injunction prohibiting Defendants from making Surplus decisions in a manner violative of

ERISA § 510, and for any equitable relief needed to redress ERISA violations by Defendants in

their Surplus program or necessary to obtain complete relief to Robinson;

       c.      attorneys’ fees and costs to Robinson, pursuant to 29 U.S.C. § 1132(g)(1).

       This the 20th day of July, 2020.

                                              /s/ Wilson F. Green
                                              Attorney for Roy Thomas Robinson
OF COUNSEL:
Wilson F. Green
Wilson F. Green LLC
2620 6th Street, Ste. 200 (35401)
P.O. Box 2536 (35403)
Tuscaloosa, Alabama
(205) 722-1018
wilson@wilsongreenlaw.com

Joseph E. Stott
Freddie N. Harrington
Stott & Harrington P.C.
2637 Valleydale Road, Ste. 100
Birmingham, AL 35244
(205) 573-0500
joe@stottharrington.com
freddie@stottharrington.com




                                                 6
          Case 2:20-cv-01027-AKK Document 1 Filed 07/20/20 Page 7 of 7



SERVICE INFORMATION:

Defendants to be served by Certified Mail:

AT&T Services, Inc.
CT Corporation System
2 North Jackson St. Ste. 605
Montgomery, AL 36104

AT&T, Inc.
CT Corporation System
2 North Jackson St. Ste. 605
Montgomery, AL 36104


Pursuant to 29 U.S.C. § 1132(h) and Fed. R. Civ. P. 4(i), additional service is as follows:

U.S. Department of Labor
Office of the Solicitor of Labor
200 Constitution Avenue, N.W., Room S-2002
Washington, DC 20210

U.S. Department of Treasury
c/o Brian Callanan, General Counsel
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Prim Escanola, Interim United States Attorney
United States Attorney’s Office, N.D. Ala.
1801 4th Avenue North
Birmingham, Alabama 35203




                                                 7
